DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is response to the amendment filed on January 12, 2021. Claims 1-39 were previously canceled. Claims 40-41, 43, 47-50, 52, 54 and 57-59 have been amended. Accordingly, claims 40-59 are currently pending.

Claim Objections
3.	Following claims are objected to because of the following informalities:
in claims 40 and 57 “leasttwo” should be replaced with “least two”;  
in claim 41 “a respective receive node” should be replaced with “the respective receive node”; and
in claims 49-50  “radio communication” should be replaced with “the radio communication”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 40-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 40 and 57-59 recite: “the first reference signals transmitted from different transmit nodes being orthogonal and synchronously signaled”. Although in the Specification (Page 8, Lines 33-35) Applicant discloses “the first reference signals transmitted from different transmit nodes…may be at least one of orthogonal and synchronously signaled”, Specification is silent the above underlined portion.                        
                             
                        
                    In addition, dependent claims 41-56 that depend on the independent claim 1 consider to be failing to comply with the written description requirement as well.

Response to Arguments
6.         In response to Applicant’s arguments, see pages 11-13 (103 rejections), with regard to claim 40 as well as claims 57-59 filed on 01/12/21 have been fully considered but they are not persuasive.
note that the sounding reference signals are orthogonal reference signals in LTE) are allocated to the last OFDM symbols of the Uplinks Pilot Time Slot (UpPTS) in the synchronization (SYNC) subframe in a TDD system”.
Therefore, the arguments are not persuasive as the cited reference discloses all the limitations as claimed in claims 40 and 57-59, thus the rejection is maintained.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 40-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lagen Morancho (US 9,456,360 B2 –Previously Cited).

Regarding claims 40 & 57-59, Lagen Morancho teaches in Embodiment 1 a method & device of updating spatial filters in a radio network comprising at least two transmit nodes each in radio communication with at least one receive node on a Multiple-Input Multiple-Output (MIMO) radio channel (Figures 2-3: “BS1”, “BS2”, “UE1”, “UE2”, Column 1 Line 38: MIMO systems & Column 11 Lines 58-60: transmit and receive filters are designed in a deployment with 2 BSs and 1 UE attach to each BS). Although in Embodiment 1 Lagen Morancho teaches Figure 7, Step 702 “DL non-data transmission: The BS transmits spatially filtered symbols”), the first reference signals transmitted from different transmit nodes being orthogonal and synchronously signaled (Figures 2-3: “BS1”, “BS2”, “UE1”, “UE2”, Column 1 Line 38: MIMO systems & Column 11 Lines 58-60: transmit and receive filters are designed in a deployment with 2 BSs and 1 UE attach to each BS  & Column 15 Lines 53-55: SRS (note that the sounding reference signals are orthogonal reference signals in LTE) are allocated to the last OFDM symbols of the Uplinks Pilot Time Slot (UpPTS) in the synchronization (SYNC) subframe in a TDD system); receiving, from the receive nodes, second reference signals that are precoded using a Figure 7, Step 704 “UL non-data transmission: The UEs transmit spatially filtered symbols”, Figures 2-3: W1/2 Error weighting matrix & Equation 7), wherein the second spatial filter depends on a channel estimate based on the transmitted first reference signals, and wherein the error matrix is indicative of an error of the first and second spatial filters in equalizing the MIMO radio channel (Figure 7, Step 702 “DL non-data transmission: UEs estimate the level of received interference” & Equation 7); recomputing, for each of the receive nodes in the radio communication with the respective transmit node, the error matrix of the respective receive node (Equation 7 & Column 9 Lines 19-20: the transmitters and receivers are updated); updating the first spatial filter of the respective transmit node using the recomputed error matrix (Figure 7: the loopback signal from Steps 705-706 to 702); and transmitting data from the respective transmit node, wherein the data is precoded by the updated first spatial filter (Figure 7, Step 702 “DL data transmission: The BS transmits spatially filtered data to its associated UE”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize Lagen Morancho’s BSs and UEs in Embodiment 1 to include spatial filters as in Embodiment 3. One of ordinary skill in the art would be motivated to do so to improve system efficiency, Column 1 Line 35.

Regarding claim 41, Lagen Morancho further discloses wherein the precoding using the second spatial filter of the respective receive node and the error matrix of the respective receive node of the second reference signals comprises an inverse square root of the error matrix of a respective receive node (Equations 7 & 19).

Regarding claim 42, Lagen Morancho also discloses wherein the second reference signals are precoded by a product comprising the second spatial filter of the respective receive node and an inverse square root of the error matrix of the respective receive node (Equations 7 & 19). 
 
Regarding claim 43, Lagen Morancho also discloses wherein the precoding using the second spatial filter of the respective receive node and the error matrix of the respective receive node of the second reference signals comprises a square root of a weighting factor greater than zero associated with the j-th receive node (Equations 7 & 19).  

Regarding claim 44, Lagen Morancho also discloses performing a channel estimate based on the received second reference signals (Figure 7, Step 705). 
 
Regarding claim 45, Lagen Morancho also discloses wherein updating the first spatial filter further uses a result of the channel estimate (Figure 7: Steps 702, 705-706 & Equation 7).
 
Regarding claim 46, Lagen Morancho also discloses wherein the updated first spatial filter depends on a quadratic form of the result of the channel estimate (Figure 7: Steps 702, 705-706, Equations 7 & 19).

Regarding claim 47, Lagen Morancho also discloses wherein the result of the channel estimate is indicative of Xjk = μj1/2 Ej1/2 Rj Hjk, wherein Ej , Rj , and Hjk represent the error matrix, the second spatial filter and the MIMO radio channel, respectively, for the j-th receive node and the k-th transmit node and μ represents a weighting factor (Equations 5, 7, 12 & 19).

Regarding claim 48, Lagen Morancho also discloses wherein the quadratic form of the result of the channel estimate includes (μj1/2…)H (Hjk…), or  μj HjkH RjH Ej-l Rj Hjk, wherein Ej , Rj , and Hjk represent the error matrix, the second spatial filter and the MIMO radio channel, respectively, for the j-th receive node and the k-th transmit node and μ represents a weighting factor (Equations 5, 7, 12 & 19).

Regarding claim 49, Lagen Morancho also discloses wherein the updated first spatial filter depends on a product of an inverse square root of the error matrix and a result of the channel estimate for the receive node in radio communication with the respective transmit node (Figure 7: Steps 702, 705-706, Equations 7 & 19).  

Regarding claim 50, Lagen Morancho also discloses recomputing, for each of the receive nodes in radio communication with the respective transmit node, the second spatial filter of the receive node (Figure 7: Steps 702, 705-706, Equations 7 & 19).

Regarding claim 51, Lagen Morancho also discloses wherein updating the first spatial filter of the respective transmit node further uses the recomputed second spatial filter (Figure 7: Steps 702, 705-706, Equations 7 & 19).

Regarding claim 52, Lagen Morancho also discloses wherein recomputing the error matrix includes iteratively solving a quadratic equation for the square root of the error matrix (Figure 7: Steps 702, 705-706, Equations 7 & 19). 

Regarding claim 53, Lagen Morancho also discloses wherein the method steps are performed by the respective transmit node (Figure 7, Steps 702).
 
Regarding claim 54, Lagen Morancho also discloses wherein the first spatial filter and the precoding by the updated first spatial filter are alternatingly updated (Figure 7: Steps 702, 704-706, Equations 7 & 19). 

Regarding claim 55, Lagen Morancho also discloses wherein the first and second reference signals are transmitted and received in a Time Division Duplex (TDD) mode (Embodiments 1 & 3: TDD).  

Regarding claim 56, Lagen Morancho also discloses wherein a frame structure of the radio network comprises a signaling part for Time Division Duplex (TDD) bidirectional signaling of the first and second reference signals followed by a data part for transmitting data using the updated first spatial filter (Embodiments 1 & 3: TDD, Figures 2-3, Figure 7, Steps 702, 704 & 707).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.       Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use Automated Interview Request at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633